--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lake Shore Bancorp, Inc. 8-K [lsb-8k_0201.htm]




Exhibit 10.1




 
One-Year Change of Control Agreement
 
This Amended and Restated Change of Control Agreement (the “Agreement”) is made
and entered into as of _________________ (the “Effective Date”) by and among
Lake Shore Savings Bank, a federally-chartered savings bank having an office at
128 East 4th Street, Dunkirk, New York 14048 (the “Bank”), Lake Shore Bancorp,
Inc., a federally-chartered corporation having an office at 128 East 4th Street,
Dunkirk, New York 14048 (the “Company”) and ____________________ (the
“Officer”).
 
Introductory Statement
 
The Board of Directors of the Bank has concluded that it is in the best
interests of the Bank, the Company and their prospective shareholders to
establish a working environment for the Officer which minimizes the personal
distractions that might result from possible business combinations in which the
Company or the Bank might be involved.  To this end, the Bank has decided to
provide the Officer with assurance that his/her compensation will be continued
for a minimum period of one (1) year following termination of employment, as
defined in Treasury Regulation Section 1.409A-1(h)(ii) (the “Assurance Period”)
if his/her employment terminates under specified circumstances related to a
business combination.  The Board of Directors of the Bank has decided to
formalize this assurance by entering into this Agreement with the Officer.  The
Board of Directors of the Company has authorized the Company to guarantee the
Bank’s obligations under this Agreement.
 
The terms and conditions which the Bank, the Company and the Officer have agreed
to are as follows.
 
Agreement
 
Section 1.     Effective Date; Term; Change of Control and Pending Change of
Control Defined.
 
(a)           This Agreement shall take effect on the Effective Date and shall
be in effect during the period (the “Term”) beginning on the Effective Date and
ending on the first anniversary of the date on which the Bank notifies the
Officer of its intent to discontinue the Agreement (the “Initial Expiration
Date”) or, if later, the first anniversary of the latest Change of Control or
Pending Change of Control, as defined below, that occurs after the Effective
Date and before the Initial Expiration Date.
 
(b)           For all purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon the happening of any of the following events:
 
(i)           the consummation of a reorganization, merger or consolidation of
the Company with one (1) or more other persons, other than a transaction
following which:
 
(A)           at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
 

 
 

--------------------------------------------------------------------------------

 

 
(B)           at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
 
(ii)           the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;
 
(iii)           a complete liquidation or dissolution of the Company;
 
(iv)           the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of Directors of the Company do not
belong to any of the following groups:
 
(A)           individuals who were members of the Board of Directors of the
Company on the date of this Agreement; or
 
(B)           individuals who first became members of the Board of Directors of
the Company after the date of this Agreement either:
 
(1)           upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such board,
or of a nominating committee thereof, in office at the time of such first
election; or
 
(2)           upon election by the shareholders of the Board of Directors of the
Company to serve as a member of such board, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of Directors
of the Company, or of a nominating committee thereof, in office at the time of
such first nomination;
 
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents other than by or on behalf of the Board of
Directors of the Company; provided, however, that this section 1(b)(iv) shall
only apply if the Company is not majority owned by Lake Shore, MHC; or
 

 
 

--------------------------------------------------------------------------------

 
 
 
(v)           any event which would be described in section 1(b)(i), (ii), (iii)
or (iv) if the term “Bank” were substituted for the term “Company” therein.
 
In no event, however, shall a Change of Control be deemed to have occurred as a
result of (i) any acquisition of securities or assets of the Company, the Bank,
or a subsidiary of either of them, by the Company, the Bank, or any subsidiary
of either of them, or by any employee benefit plan maintained by any of them or
(ii) the conversion of Lake Shore, MHC to a stock form company and the issuance
of additional shares of the Company in connection therewith.  For purposes of
this section 1(b), the term “person” shall have the meaning assigned to it under
Sections 13(d)(3) or 14(d)(2) of the Exchange Act.
 
(C)           For purposes of this Agreement, a “Pending Change of Control”
shall mean: (i) the signing of a definitive agreement for a transaction which,
if consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or (iii)
the circulation of a proxy statement seeking proxies in opposition to management
in an election contest which, if successful, would result in a Change of
Control; provided, however, that the Change of Control contemplated does, in
fact, occur.
 
Section 2.     Discharge Prior to a Pending Change of Control.
 
The Bank may discharge the Officer at any time prior to the occurrence of a
Pending Change of Control for any reason or for no reason.  In such event:
 
(a)           The Bank shall pay to the Officer (or, in the event of his/her
death, his/her estate) his/her earned but unpaid compensation (including,
without limitation, salary and all other items which constitute wages under
applicable law) as of the date of his/her termination of employment.  This
payment shall be made at the time and in the manner prescribed by law applicable
to the payment of wages but in no event later than thirty (30) days after the
date of the Officer’s termination of employment.
 
(b)           The Bank shall provide the benefits, if any, due to the Officer
(or, in the event of his/her death, his/her estate, surviving dependents or
his/her designated beneficiaries) under the employee benefit plans and programs
and compensation plans and programs maintained for the benefit of the officers
and employees of the Bank.  The time and manner of payment or other delivery of
these benefits and the recipients of such benefits shall be determined according
to the terms and conditions of the applicable plans and programs.
 
The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”
 
The Officer, the Company and the Bank agree that the termination benefits
described in this section 2 are intended to be exempt from Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
or pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable
benefits.
 

 
 

--------------------------------------------------------------------------------

 
 
 
Section 3.     Termination of Employment Due to Death.
 
The Officer’s employment with the Bank shall terminate, automatically and
without any further action on the part of any party to this Agreement, on the
date of the Officer’s death.  In such event, the Bank shall pay and deliver to
his/her estate and surviving dependents and beneficiaries, as applicable, the
Standard Termination Entitlements within the timeframes contained in section 2.
 
The Officer, the Company and the Bank agree that the termination benefits
described in this section 3 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.
 
Section 4.     Termination Due to Disability after Change of Control or Pending
Change of Control.
 
The Bank may terminate the Officer’s employment during the Term and after the
occurrence of a Change of Control or a Pending Change of Control upon a
determination, by a majority vote of the members of the Board of Directors of
the Bank, acting in reliance on the written advice of a medical professional
acceptable to it, that the Officer is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Officer
from performing his/her assigned duties on a substantially full-time basis for a
period of at least one hundred and eighty (180) days during the period of one
(1) year ending with the date of the determination or is likely to result in
death or prevent the Officer from performing his/her assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination.  In such event:
 
(a)           The Bank shall pay and deliver to the Officer (or in the event of
his/her death before payment, to his/her estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements within the
timeframes contained in section 2.
 
(b)           In addition to the Standard Termination Entitlements, the Bank
shall continue to pay the Officer his/her base salary, at the annual rate in
effect for him immediately prior to the termination of his/her employment,
during a period ending on the earliest of: (i) the expiration of one hundred and
eighty (180) days after the date of termination of his/her employment; (ii) the
date on which long-term disability insurance benefits are first payable to him
under any long-term disability insurance plan covering employees of the Bank
(the “LTD Eligibility Date”); (iii) the date of his/her death; and (iv) the
expiration of the Assurance Period (the “Initial Continuation Period”).  If the
end of the Initial Continuation Period is neither the LTD Eligibility Date nor
the date of his/her death, the Bank shall continue to pay the Officer his/her
base salary, at an annual rate equal to sixty percent (60%) of the annual rate
in effect for him immediately prior to the termination of his/her employment,
during an additional period ending on the earliest of the LTD Eligibility Date,
the date of his/her death and the expiration of the Assurance Period.
 

 
 

--------------------------------------------------------------------------------

 
 
 
A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.
 
The Officer, the Company and the Bank agree that the termination benefits
described in this section 4 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.
 
Section 5.     Discharge with Cause after Change of Control or Pending Change of
Control.
 
(a)           The Bank may terminate the Officer’s employment with “Cause”
during the Term and after the occurrence of a Change of Control or Pending
Change of Control, but a termination shall be deemed to have occurred with
“Cause” only if:
 
(i)           the Board of Directors of the Bank and the Board of Directors of
the Company, by separate majority votes of their entire membership, determine
that the Officer should be discharged because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease and desist order, or any material breach of this Agreement; and
 
(ii)           at least forty-five (45) days prior to the vote contemplated by
section 5(a)(i), the Bank has provided the Officer with notice of its intent to
discharge the Officer for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and
 
(iii)           after the giving of the Notice of Intent to Discharge and before
the taking of the vote contemplated by section 5(a)(i), the Officer (together
with his/her legal counsel, if he/she so desires) is afforded a reasonable
opportunity to make both written and oral presentations before the Board of
Directors of the Bank for the purpose of refuting the alleged grounds for Cause
for his/her discharge; and
 
(iv)           after the vote contemplated by section 5(a)(i), the Bank has
furnished to the Officer a notice of termination which shall specify the
effective date of his/her termination of employment (which shall in no event be
earlier than the date on which such notice is deemed given) and include a copy
of a resolution or resolutions adopted by the Board of Directors of the Bank,
certified by its corporate secretary and signed by each member of the Board of
Directors voting in favor of adoption of the resolution(s), authorizing the
termination of the Officer’s employment with Cause and stating with
particularity the facts and circumstances found to constitute Cause for his/her
discharge (the “Final Discharge Notice”).
 
(b)           If the Officer is discharged with Cause during the Term and after
a Change of Control or Pending Change of Control, the Bank shall pay and provide
to him (or, in the event of his/her death, to his/her estate, his/her surviving
beneficiaries and his/her dependents) the Standard Termination Entitlements
only, within the timeframes contained in section 2.  Following the giving of a
Notice of Intent to Discharge, the Bank shall temporarily suspend the Officer’s
duties and authority and, in such event, shall also suspend the payment of
salary and other cash compensation, but not the Officer’s participation in
retirement, insurance and other employee benefit plans.  If, after the giving of
a Notice of Intent to Discharge, the Officer is not discharged, or is discharged
without Cause, payments of salary and cash compensation shall resume in
accordance with this Agreement, and all payments withheld during the period of
suspension shall be promptly restored.  If the Officer is discharged with Cause
in accordance with this Section 5, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements.  If the Bank does not give a Final Discharge Notice to
the Officer within ninety (90) days after giving a Notice of Intent to
Discharge, the Notice of Intent to Discharge shall be deemed withdrawn and any
future action to discharge the Officer with Cause shall require the giving of a
new Notice of Intent to Discharge.
 

 
 

--------------------------------------------------------------------------------

 
 
 
Section 6.     Discharge without Cause after Change of Control or Pending Change
of Control.
 
The Bank may discharge the Officer without Cause at any time after the
occurrence of a Change of Control or Pending Change of Control, and in such
event:
 
(a)           The Bank shall pay and deliver to the Officer (or in the event of
his/her death before payment, to his/her estate and surviving dependents and
beneficiaries, as applicable) the Standard Termination Entitlements within the
timeframes contained in section 2.
 
(b)           In addition to the Standard Termination Entitlements:
 
(i)           During the Assurance Period, the Bank shall provide for the
Officer and his/her dependents continued group life, health (including
hospitalization, medical and major medical), dental, accident and long-term
disability insurance benefits on substantially the same terms and conditions
(including any required premium-sharing arrangements, co-payments and
deductibles) in effect for them immediately prior to the Officer’s
resignation.  The coverage provided under this section 6(b)(i) may, at the
election of the Bank, be secondary to the coverage provided as part of the
Standard Termination Entitlements and to any employer-paid coverage provided by
a subsequent employer or through Medicare, with the result that benefits under
the other coverages will offset the coverage required by this section 6(b)(i).
 
(ii)           The Bank shall make a lump sum payment to the Officer (or, in the
event of his/her death before payment, to his/her estate), in an amount equal to
the value of the salary, bonus, short-term and long-term cash compensation that
the Officer received in the calendar year preceding that in which the
termination of employment with the Bank occurs to compensate the Officer for the
payments the Officer would have received during the Assurance Period.  Such lump
sum shall be paid in lieu of all other payments of salary, bonus, short-term and
long-term cash compensation provided for under this Agreement in respect of the
period following any such termination.  Such payment shall be made (without
discounting for early payment) within thirty (30) days following the Officer’s
termination of employment.
 

 
 

--------------------------------------------------------------------------------

 

 
The payments and benefits described in section 6(b) are referred to in this
Agreement as the “Additional Change of Control Entitlements.”
 
The Officer, the Company and the Bank agree that the termination benefits
described in this section 6 are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals or
pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable benefits.
 
Section 7.     Resignation.
 
(a)           The Officer may resign from his/her employment with the Bank at
any time.  A resignation under this section 7 shall be effected by notice of
resignation given by the Officer to the Bank and shall take effect on the later
of the effective date of termination specified in such notice or the date on
which the notice of termination is deemed given to the Officer.  The Officer’s
resignation of any of the positions within the Bank or the Company to which
he/she has been assigned shall be deemed a resignation from all such positions.
 
(b)           The Officer’s resignation shall be deemed to be for “Good Reason”
if the effective date of resignation occurs during the Term, but on or after the
effective date of a Change of Control, and is on account of:
 
(i)           the failure of the Bank (whether by act or omission of the Board
of Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Officer to the position with Bank that he/she held immediately prior to the
Change of Control (the “Assigned Office”) or to a more senior office;
 
(ii)           a material failure by the Bank, whether by amendment of the
certificate of incorporation or organization, by-laws, action of the Board of
Directors of the Bank or otherwise, to vest in the Officer the functions,
duties, or responsibilities customarily associated with the Assigned Office;
provided that the Officer shall have given notice of such failure to the Bank,
and the Bank has not fully cured such failure within thirty (30) days after such
notice is deemed given;
 
(iii)           any reduction of the Officer’s rate of base salary in effect
from time to time, whether or not material, or any failure (other than due to
reasonable administrative error that is cured promptly upon notice) to pay any
portion of the Officer’s compensation as and when due;
 
(iv)           any change in the terms and conditions of any compensation or
benefit program in which the Officer participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his/her total compensation package; provided that the Officer shall
have given notice of such material adverse effect to the Bank, and the Bank has
not fully cured such material adverse effect within thirty (30) days after such
notice is deemed given; provided, however, that this section 7(b)(iv) shall not
apply if the change in the terms and conditions of the compensation or benefit
program affects all participants in such program equally;
 

 
 

--------------------------------------------------------------------------------

 

 
(v)           any material breach by the Bank of any material term, condition or
covenant contained in this Agreement; provided that the Officer shall have given
notice of such material adverse effect to the Bank, and the Bank has not fully
cured such material adverse effect within thirty (30) days after such notice is
deemed given; or
 
(vi)           a change in the Officer’s principal place of employment to a
place that is not the principal executive office of the Bank, or a relocation of
the Bank’s principal executive office to a location that is both more than
thirty-five (35) miles away from the Officer’s principal residence and more than
thirty-five (35) miles away from the location of the Bank’s principal executive
office on the day before the occurrence of the Change of Control.
 
In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in his/her
notice of resignation whether he/she considers his/her resignation to be a
resignation with Good Reason, and if he/she does, he/she shall state in such
notice the grounds which constitute Good Reason.  The Officer’s determination of
the existence of Good Reason shall be conclusive in the absence of fraud, bad
faith or manifest error.
 
(c)           In the event of the Officer’s resignation for any reason, the Bank
shall pay and deliver the Standard Termination Entitlements within the
timeframes contained in section 2.  In the event of the Officer’s resignation
with Good Reason, the Bank shall also pay and deliver the Additional Change of
Control Entitlements within the timeframes contained in section 6.
 
(d)           The Officer, the Company and the Bank agree that the termination
benefits described in this section 7 are intended to be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals
or pursuant to Treasury Regulation Section 1.409A-1(b)(1) as non-taxable
benefits.
 
Section 8.     Terms and Conditions of the Additional Change of Control
Entitlements.
 
The Bank and the Officer hereby stipulate that the damages which may be incurred
by the Officer following any termination of employment are not capable of
accurate measurement as of the date first above written and that the Additional
Change of Control Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual
damage and without regard to the Officer’s efforts, if any, to mitigate
damages.  The Bank and the Officer further agree that the Bank may condition the
payment and delivery of the Additional Change of Control Entitlements on the
receipt of:  (a) the Officer’s resignation from any and all positions which
he/she holds as an officer, director or committee member with respect to the
Bank or the Company or any subsidiary or affiliate of either of them; and (b) a
release of the Bank and its officers, directors, shareholders, subsidiaries and
affiliates including the Company, in form and substance satisfactory to the
Bank, of any liability to the Officer, whether for compensation or damages, in
connection with his/her employment with the Bank and the termination of such
employment except for the Standard Termination Entitlements and the Additional
Change of Control Entitlements.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 9.     No Effect on Employee Benefit Plans or Programs.
 
The termination of the Officer’s employment during the Assurance Period or
thereafter, whether by the Bank or by the Officer, shall have no effect on the
rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time;
provided, however, that nothing in this Agreement shall be deemed to duplicate
any compensation or benefits provided under any agreement, plan or program
covering the Officer to which the Bank or Company is a party and any duplicative
amount payable under any such agreement, plan or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder.
 
Section 10.     Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon the Officer,
his/her legal representatives and testate or intestate distributees, and the
Company and the Bank and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company or the Bank may be sold or otherwise
transferred.  Failure of the Bank to obtain from any successor its express
written assumption of the Company’s or Bank’s obligations hereunder at least
sixty (60) days in advance of the scheduled effective date of any such
succession shall, if such succession constitutes a Change of Control, constitute
Good Reason for the Officer’s resignation on or at any time during the Term
following the occurrence of such succession.
 
Section 11.     Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one (1) such
party may by written notice specify to the other party:
 
If to the Officer:
 
To the last address for the Officer contained in the records of the Company or
Bank
 

 
 

--------------------------------------------------------------------------------

 
 
 
If to the Company or the Bank:

 
Lake Shore Bancorp, Inc.
128 East 4th Street
Dunkirk, New York 14048
 
 
Attention:
Chairman, Compensation Committee of the Board of Directors

 
Section 12.     Indemnification for Attorneys’ Fees.
 
The Bank shall indemnify, hold harmless and defend the Officer against
reasonable costs, including legal fees, incurred by him in connection with or
arising out of any action, suit or proceeding in which he/she may be involved,
as a result of his/her efforts, in good faith, to defend or enforce the terms of
this Agreement; provided, however, that the Officer shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding.  The
determination whether the Officer shall have substantially prevailed on the
merits and is therefore entitled to such indemnification, shall be made by the
court or arbitrator, as applicable.  In the event of a settlement pursuant to a
settlement agreement, any indemnification payment under this section 12 shall be
made only after a determination by the members of the Board (other than the
Officer and any other member of the Board to which the Officer is related by
blood or marriage) that the Officer has acted in good faith and that such
indemnification payment is in the best interests of the Bank.
 
Section 13.     Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 14.     Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.
 
Section 15.     Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 16.     Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.
 

 
 

--------------------------------------------------------------------------------

 

 
Section 17.     Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section.  Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 18.     Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof.  No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.  Notwithstanding the preceding
sentence, this Agreement shall be construed and administered in such manner as
shall be necessary to effect compliance with Section 409A and shall be subject
to amendment in the future, in such manner as the Company and the Bank may deem
necessary or appropriate to effect such compliance; provided that any such
amendment shall preserve for the Officer the benefit originally afforded
pursuant to this Agreement.
 
Section 19.     Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a)           Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Officer
hereunder exceed three (3) times the Officer’s average annual compensation
(within the meaning of OTS Examination Handbook, Thrift Activities § 310 or any
successor thereto) for the last five (5) consecutive calendar years to end prior
to her termination of employment with the Bank (or for his/her entire period of
employment with the Bank if less than five (5) calendar years).  The
compensation payable to the Officer hereunder shall be further reduced (but not
below zero) if such reduction would avoid the assessment of excise taxes on
excess parachute payments (within the meaning of Section 280G of the Code).
 
(b)           Notwithstanding anything herein contained to the contrary, any
payments made to the Officer by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and
any regulations promulgated thereunder, including FDIC regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.
 
(c)           Notwithstanding anything herein contained to the contrary, the
Bank’s Board of Directors may terminate the Officer’s employment at any time,
but any termination by the Bank’s Board of Directors other than termination for
Cause, shall not prejudice the Officer’s right to compensation or other benefits
under this Agreement. The Officer shall have no right to receive compensation or
other benefits for any period after termination for Cause.
 

 
 

--------------------------------------------------------------------------------

 

(d)           Notwithstanding anything herein contained to the contrary, if the
Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or
1818(g)(1), the Bank’s obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate
proceedings.  If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Officer all or part of the compensation withheld
while the Bank’s obligations hereunder were suspended and (ii) reinstate, in
whole or in part, any of the obligations which were suspended.
 
(e)           Notwithstanding anything herein contained to the contrary, if the
Officer is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights and obligations of the Bank and the Officer
shall not be affected.
 
(f)           Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of Section 3(x)(1) of the FDI Act, 12
U.S.C. §1813(x)(1), all prospective obligations of the Bank under this Agreement
shall terminate as of the date of default, but vested rights and obligations of
the Bank and the Officer shall not be affected.
 
(g)           Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank:  (i) by the Director of the OTS or his/her designee or
the Federal Deposit Insurance Corporation (“FDIC”), at the time the FDIC enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) of the FDI Act, 12 U.S.C. §1823(c); or (ii)
by the Director of the OTS or his/her designee at the time such Director or
designee approves a supervisory merger to resolve problems related to the
operation of the Bank or when the Bank is determined by such Director to be in
an unsafe or unsound condition.  The vested rights and obligations of the
parties shall not be affected.
 
If and to the extent that any of the foregoing provisions shall cease to be
required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.
 
Section 20.     Guaranty.
 
The Company hereby irrevocably and unconditionally guarantees to the Officer the
payment of all amounts, and the performance of all other obligations, due from
the Bank in accordance with the terms of this Agreement as and when due without
any requirement of presentment, demand of payment, protest or notice of dishonor
or nonpayment.
 
Section 21.     Payments to Key Employees.
 
Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in section 1(b), the payment shall be paid into a rabbi trust for the
benefit of the Officer as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Officer as soon as permissible under
Section 409A.
 
Section 22.     Involuntary Termination Payments to Employees (Safe Harbor).
 
In the event a payment is made to an employee upon an involuntary termination of
employment, as deemed pursuant to this Agreement, such payment will not be
subject to Section 409A provided that such payment does not exceed two (2) times
the lesser of (i) the sum of the Officer’s annualized compensation based on the
taxable year immediately preceding the year in which termination of employment
occurs or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
the Officer terminates service (the “Safe Harbor Amount”).   However, if such
payment exceeds the Safe Harbor Amount, only the amount in excess of the Safe
Harbor Amount will be subject to Section 409A.  In addition, if such Officer is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6)-month wait-period
imposed by Section 409A as provided in section 21 of this Agreement.  The
Officer and the Bank agree that the termination benefits described in this
section 22 are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due
to involuntary separation from service.
 

 
 

--------------------------------------------------------------------------------

 
 
 
In Witness Whereof, the Bank and the Company have caused this Agreement to be
executed and the Officer has hereunto set his/her hand, all as of the day and
year first above written.
 

             
Name:
     
Title:
                   
Lake Shore Savings Bank
Attest:
           
By:
 
By:
   
Name:
 
Name:
 
Title:
 
Title:
       
[Seal]
                         
Lake Shore Bancorp, Inc.
Attest:
           
By:
 
By:
   
Name:
 
Name:
 
Title:
 
Title:
       
[Seal]
   






 